Citation Nr: 0709239	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied an evaluation in 
excess of 30 percent for PTSD.  During the pendency of the 
appeal, a September 2005 rating decision granted the veteran 
a 50 percent evaluation for PTSD, effective the date of 
receipt of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development. 

The veteran's sole VA examination was conducted in March 
2004.  In a September 2005 VA Form 9, the veteran asserted 
that his service-connected PTSD was increasing in severity.  
During a September 2006 hearing before the undersigned 
Veterans Law Judge, sitting at the RO, the veteran's 
representative asserted that the veteran's service-connected 
PTSD required a new examination to obtain current findings.  

The Court of Appeals for Veterans Claims (Court) has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

During the hearing, the veteran also testified that he had 
recently been scheduled for upcoming VA psychiatric 
treatment.  The record before the Board does not contain any 
corresponding records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain copies of all of 
the veteran's VA medical records, dated 
subsequent to his September 14, 2006 
hearing, which have not been previously 
secured.

2.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected PTSD.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide any opinion without 
resort to pure speculation, the examiner 
should so indicate.  

3.  Readjudicate the veteran's claim for 
an increased evaluation for PTSD, 
currently evaluated as 50 percent 
disabling.  If the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



